Per Curiam.
It is settled, that the surplus bond is indispensable; and there is a conclusive reason why a deposit of money should not be taken as a substitute for it. By the act of 1804, it is directed to be a lien on the land, for which the personal security of the treasurer is not an equivalent. Even his sureties would be irresponsible for what would certainly be an unofficial act; for, though the second section of the act of the 13th of March 1815, provides that the treasurer, for the time being, when consummating a sale made by a predecessor, shall execute the deed “ upon the full discharge and payment of the money or price for which the lands were sold,” it is evident the direction relates to the taxes and costs, and not to the case of a surplus which was not thought of. The clause was evidently penned, by one who had not the precedent provision before him; for it surely could not have been *453meant to give the former owner a lien, under a deed made by the officer who conducted the sale, and personal security, under a deed made by his successor; and as there is no imaginable motive for such a difference, it is not to be intended,
Judgment affirmed.